HoAorbbl~?nyno Lsfeure
COVAty AUditOF
Clay CouAtiy
Hearlstk, r4r*t




                                                    ror,uist4ag
                                            the above etstad


                                          mnty 4 afar Yate
                                          d a.11 .3und, this
                                          otmred to 0 rata
                                      x Zata Uho Commiraioner8~
                                        FuAd hAv0 borrow6!d     .~'
                                    lS* thire i8 A0 n6rd iOr
                           U !A   th6    Courthoeaeand Jmil
                           ooiul4       roQw8t   wet you
                      oh till *wea Alwale 1630
                  thar word8 may the oaamleoloner8*
                  -srorder OS the owrt tranaSsr
     the AOAy8 not AM&d    &I tha tiurth.Xiae
                                            8Ad
     Jail Fund to the reapstire aonmt8sloner8
     &W+YOinOt8 and Uhe general fund, thereby
     sanaalllqgthe outatsndtag  warrants e-&h
     uera 188Ue4 when the te8pSOtitA g@eaiaats
     so(l~6~61 SW ba?roweUthe above 5M3AtiOAad
     anney froa thr CourUbauseand Jail %a&"
           Article 1630,   Vernon'~ mnotatea        civil Ydktutaa
proMdoe:
.   -

                         909




        M o?eu ba that
        hand rrom OAR
910